DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,223,944.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims 1, 8 , and 15 of the instant and claims 1, 15, and 8 of Pat.’944 both recite a method, a non-transitory computer readable medium and a device respectively for selectively passing, bits of a multi-bit network indication to an upper layer of the device and  receiving, by the device via the upper layer, a selection of one of the access technologies, the services, or the network capabilities based on selectively passing the bits of the multi-bit network indication or the portion of the bits of the multi-bit network indication.
However Pat.’944 additionally recites providing information associated with the user device to a network and receiving from the network multi-bit network indications based on the information provided . In removing this feature, the scope of the claim is merely broadened by eliminating elements and their functions.  It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to not recite providing information for determining the multibit network indication in the instant and recite such in the parent.
Claims 1, 8 and 15 of the instant additionally recites a first and second portion of the bits of the multi-bit network being passed to the upper layer indicating  first and second portions of the access technologies, services, or network capabilities. However in an additional art Lee et al (US 20200037387) in an embodiment recites these limitations (Lee, Fig.6, ¶0155- last sentence; ¶0250- last sentence). Therefore it would have been obvious to one skilled in the art at the time of the invention to recite portions of bits indicating portions of access technologies, services, or network capabilities (Lee, Fig.6, ¶0155- last sentence; ¶0250- last sentence).

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Lee et al (US 20200037387).

As to claim 1, 8 and 15 Lee discloses a method, a non-transitory computer readable storage medium storing a set of instruction and a device comprising one or more processors ( Lee, Fig.1, ¶0055, ¶0408) configured to: selectively passing, by a device, bits of a multi-bit network indication- interpreted as a bitmap indicating the particular access technology ( Lee ¶0146, Table.1)  to an upper layer of the device (Lee ¶0274- 2nd sentence-information indicating the availability of EN-DC may include the upper layer ) , wherein a first portion of the bits of the multi-bit network indication are passed to the upper layer when the device is in a first network and indicate that a first portion of access technologies, services, and network capabilities indicated by the multi-bit network indication are accessible- a first and second portion of the multibit network interpreted as one of the bitmap information indicating for example the network capabilities (Lee, Fig.6, ¶0155- last sentence- the network capability information may include at least one of the bit map information of Table 1, information indicating the network type of the core network;¶0250- last sentence) and wherein a second portion of the bits of the multi-bit network indication are passed to the upper layer when the device is in a second network and indicate that a second portion of the access technologies, services, and network capabilities indicated by the multi-bit network indication is accessible (¶0337- the electronic device 101 may display the first indicator 461 indicating 5G; the electronic device 101 may display the second indicator 462 indicating 4G - upper layer indication of access technologies and capabilities); and receiving, by the device via the upper layer, a selection of one of the access technologies, the services, or the network capabilities based on selectively passing the bits of the multi-bit network indication or the portion of the bits of the multi-bit network indication (Lee ¶0274-  the electronic device 101 receives information indicating the availability of EN-DC from the LTE..... the information indicating the availability of EN-DC may include the upper layer indication). 

As to claims 2, 9 and 19  Lee discloses the method, non- transitory computer-readable storage medium and device of claims 1, 8 and 15 respectively further comprising: providing, for display, information indicating the first portion or the second portion of the access technologies, services, and network capabilities Lee ¶0337- the electronic device 101 may display the first indicator 461 indicating 5G; the electronic device 101 may display the second indicator 462 indicating 4G - upper layer indication of access technologies and capabilities).

As to claims 3, 10 and 17 Lee discloses the method, non- transitory computer-readable storage medium and device of claims 1, 8 and 15 respectively, where the selection of one of the access technologies is based on a performance of the device (Lee Fig.11 ¶0197- ¶0198). 

As to claims 4, 11 and 18 Lee discloses the method, non- transitory computer-readable storage medium and device of claims 1, 8 and 15 respectively, further comprising: providing a recommendation for the selection of one of the access technologies based on a current usage of the device (Lee ¶0133- last two sentences- The type of network service received by the electronic device 101 may include at least one of eMBB, URLLC, or mMTC. For example, the network service type may be divided based on at least one of data transmission speed, latency, the number of electronic devices accessed to a network, access period, average data usage, or reliability..

As to claims 5, 12 and 19 Lee discloses the method, non- transitory computer-readable storage medium and device of claims 1, 8 and 15 respectively, wherein each bit in the multi-bit network indication provides an indication of a corresponding one of the access technologies, the services, and the network capabilities (Lee , Table.1 ¶0146).

As to claim 6, 13 and 20 Lee discloses the method, non- transitory computer-readable storage medium and device of claims 1, 8 and 15 respectively, further comprising: receiving the multi-bit network indication separately from an existing network indication (Fig4A ¶0099-1st sentence- electronic device 101 may display a first indicator 461 or a second indicator 462 associated with the network accessed by the electronic device 101, on the partial region of the display device 160 .

As to claims 7 and 14 Lee discloses the method and non- transitory computer-readable storage medium of claims 1 and 8 respectively further comprising: providing, via a user interface, information indicating a third portion of the access technologies, the services, and the network capabilities, wherein the third portion of the access technologies, the services, and the network capabilities comprises a selective portion of the first portion or the second portion of the access technologies, the services, and the network capabilities supported by the device (Lee Fig.4A, 4B, and 4C ¶0099; ¶0102- ¶103; ¶0116; ¶0121-  using three indicators 461-1, 461-2, and 462.) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462